


110 HR 6778 IH: Ex-Offenders Voting Rights Act of

U.S. House of Representatives
2008-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6778
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2008
			Ms. Jackson-Lee of
			 Texas (for herself, Mr.
			 Cleaver, Mr. Johnson of
			 Georgia, Mr. Jackson of
			 Illinois, Ms. Baldwin,
			 Ms. Roybal-Allard,
			 Ms. Linda T. Sánchez of California,
			 and Mr. Hinchey) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To secure the Federal voting rights of certain qualified
		  ex-offenders who have served their sentences.
	
	
		1.Short titleThis Act may be cited as the
			 Ex-Offenders Voting Rights Act of
			 2008.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 makes the following findings:
				(1)The right to vote
			 is the most basic constitutive act of citizenship and regaining the right to
			 vote reintegrates offenders into free society. The right to vote may not be
			 abridged or denied by the United States or by any State on account of race,
			 color, gender, or previous condition of servitude. Basic constitutional
			 principles of fairness and equal protection require an equal opportunity for
			 United States citizens to vote in Federal elections.
				(2)Since the founding of the Nation, most
			 States have enacted laws disenfranchising convicted felons and ex-felons. In
			 the last 30 years, due to the dramatic expansion of the criminal justice
			 system, these laws have significantly affected the political voice of many
			 American communities. The momentum toward reform of these policies has been
			 based on a reconsideration of their wisdom in meeting legitimate correctional
			 objectives and the interests of full democratic participation. Forty-eight
			 States and the District of Columbia prohibit inmates from voting while
			 incarcerated for a felony offense.
				(3)Congress has
			 ultimate supervisory power over Federal elections, an authority that has
			 repeatedly been upheld by the Supreme Court.
				(4)Although State laws
			 determine the qualifications for voting in Federal elections, Congress must
			 ensure that those laws are in accordance with the Constitution. Currently,
			 those laws vary throughout the Nation, resulting in discrepancies regarding
			 which citizens may vote in Federal elections.
				(5)Only two States (Maine and Vermont) permit
			 inmates to vote. Thirty-five States prohibit felons from voting while they are
			 on parole and 30 of these States exclude felony probationers as well. Two
			 States deny the right to vote to all ex-offenders who have completed their
			 sentences. Nine others disenfranchise certain categories of ex-offenders or
			 permit application for restoration of rights for specified offenses after a
			 waiting period (e.g., 5 years in Delaware and Wyoming, and 2 years in
			 Nebraska). Each State has developed its own process of restoring voting rights
			 to ex-offenders but most of these restoration processes are so cumbersome that
			 few ex-offenders are able to take advantage of them.
				(6)An estimated 5,300,000 million Americans,
			 or one in 41 adults, have currently or permanently lost their voting rights as
			 a result of a felony conviction.
				(7)State
			 disenfranchisement laws disproportionately impact ethnic minorities.
				(8)Thirteen States
			 disenfranchise some or all ex-offenders who have fully served their sentences,
			 regardless of the nature or seriousness of the offense.
				(9)In those States
			 that disenfranchise ex-offenders who have fully served their sentences, the
			 right to vote can be regained in theory, but in practice this possibility is
			 often illusory.
				(10)In eight States,
			 a pardon or order from the Governor is required for an ex-offender to regain
			 the right to vote. In two States, ex-offenders must obtain action by the parole
			 or pardon board to regain that right.
				(11)Offenders
			 convicted of a Federal offense often have additional barriers to regaining
			 voting rights. In at least 16 States, Federal ex-offenders cannot use the State
			 procedure for restoring their voting rights. The only method provided by
			 Federal law for restoring voting rights to ex-offenders is a Presidential
			 pardon.
				(12)Few persons who
			 seek to have their right to vote restored have the financial and political
			 resources needed to succeed.
				(13)Thirteen percent
			 of the African-American adult male population, or 1,400,000 African–American
			 men, are disenfranchised. Given current rates of incarceration, 3 in 10
			 African–American men in the next generation will be disenfranchised at some
			 point during their lifetimes. Hispanic citizens are also disproportionately
			 disenfranchised, since those citizens are disproportionately represented in the
			 criminal justice system.
				(14)An estimated 676,730 women are currently
			 ineligible to vote as a result of a felony conviction. More than 2,000,000
			 White Americans (Hispanic and non-Hispanic) are disenfranchised as a result of
			 a felony conviction. In five States that deny the vote to ex-offenders, one in
			 four Black men is permanently disenfranchised.
				(15)Given current rates of incarceration, three
			 in ten of the next generation of Black men can expect to be disenfranchised at
			 some point in their lifetime. In States that disenfranchise ex-offenders, as
			 many as 40 percent of Black men may permanently lose their right to vote. Two
			 million one hundred thousand disenfranchised persons are ex-offenders who have
			 completed their sentences.
				(16)The discrepancies
			 described in this subsection should be addressed by Congress, in the name of
			 fundamental fairness and equal protection.
				(b)PurposeThe
			 purpose of this Act is to restore fairness in the Federal election process by
			 ensuring that ex-offenders who have fully served their sentences are not denied
			 the right to vote.
			3.Rights of
			 citizens
			(a)Protecting Right
			 To Vote in Federal ElectionsThe right of an individual who is a citizen
			 of the United States to vote in any election for Federal office shall not be
			 denied or abridged because that individual has been convicted of a criminal
			 offense unless, at the time of the election, such individual is serving a
			 felony sentence in a correctional institution or facility.
			(b)DefinitionsIn
			 this Act:
				(1)Correctional
			 institution or facilityThe term correctional institution
			 or facility means any prison, penitentiary, jail, or other institution
			 or facility for the confinement of individuals convicted of criminal offenses,
			 whether publicly or privately operated, except that such term does not include
			 any residential community treatment center (or similar public or private
			 facility).
				(2)ElectionThe
			 term election means—
					(A)a general,
			 special, primary, or runoff election;
					(B)a convention or
			 caucus of a political party held to nominate a candidate;
					(C)a primary election
			 held for the selection of delegates to a national nominating convention of a
			 political party; or
					(D)a primary election
			 held for the expression of a preference for the nomination of persons for
			 election to the office of President.
					(3)Federal
			 officeThe term Federal office means the office of
			 President or Vice President, or of Senator or Representative in, or Delegate or
			 Resident Commissioner to, Congress.
				4.Notifying
			 Individuals Who Regain Right to Vote
			(a)Requiring
			 Notification
				(1)In
			 generalThe Chief State correctional officer of each State shall
			 ensure that, not later than 30 days after an individual who is serving a felony
			 sentence in a correctional institution or facility in the State is released
			 from the institution or facility, including an individual who is released on
			 parole or probation, the individual is notified of the individual’s right to
			 vote in elections for Federal office and of the date of the next such election
			 in which the individual may vote.
				(2)Exception for
			 individuals continuing to serve sentencesParagraph (1) does not
			 apply in the case of an individual who is released from a correctional
			 institution or facility to serve a felony sentence in a different correctional
			 institution or facility.
				(3)DefinitionsIn
			 this subsection—
					(A)the term parole means parole
			 (including mandatory parole) or conditional or supervised release (including
			 mandatory supervised release) which is imposed by a Federal, State, or local
			 court; and
					(B)the term probation means
			 probation imposed by a Federal, State, or local court with or without a
			 condition on the individual involved concerning—
						(i)the
			 individual's freedom of movement,
						(ii)the
			 payment of damages by the individual,
						(iii)periodic
			 reporting by the individual to an officer of the court, or
						(iv)supervision of the
			 individual by an officer of the court.
						(b)Application to
			 Individuals Released From Federal Institutions or FacilitiesSubsection (a) shall apply to the Director
			 of the Bureau of Prisons with respect to individuals released from an
			 institution or facility under the Director’s jurisdiction in the same manner as
			 such subsection applies to the Chief State correctional officer of a State with
			 respect to individuals released from institutions or facilities in that
			 State.
			5.Enforcement
			(a)Attorney
			 GeneralThe Attorney General may bring a civil action in a court
			 of competent jurisdiction to obtain such declaratory or injunctive relief as is
			 necessary to remedy a violation of this Act.
			(b)Private right of
			 action
				(1)NoticeA
			 person who is aggrieved by a violation of this Act may provide written notice
			 of the violation to the chief election official of the State involved.
				(2)ActionExcept
			 as provided in paragraph (3), if the violation is not corrected within 90 days
			 after receipt of a notice provided under paragraph (1), or within 20 days after
			 receipt of the notice if the violation occurred within 120 days before the date
			 of an election for Federal office, the aggrieved person may bring a civil
			 action in such a court to obtain the declaratory or injunctive relief with
			 respect to the violation.
				(3)Action for
			 violation shortly before a Federal electionIf the violation
			 occurred within 30 days before the date of an election for Federal office, the
			 aggrieved person shall not be required to provide notice to the chief election
			 official of the State under paragraph (1) before bringing a civil action in
			 such a court to obtain the declaratory or injunctive relief with respect to the
			 violation.
				6.Relation to other
			 laws
			(a)No prohibition
			 on less restrictive lawsNothing in this Act shall be construed
			 to prohibit a State from enacting any State law that affords the right to vote
			 in any election for Federal office on terms less restrictive than those terms
			 established by this Act.
			(b)No limitation on
			 other lawsThe rights and remedies established by this Act shall
			 be in addition to all other rights and remedies provided by law, and shall not
			 supersede, restrict, or limit the application of the
			 Voting Rights Act of 1965 (42 U.S.C.
			 1973 et seq.) or the National Voter Registration Act of 1993 (42 U.S.C. 1973gg
			 et seq.).
			
